UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-2322


KENNETH E. CHURCH; KEN E. CHURCH ENTERPRISES, LLC,

                Plaintiffs - Appellees,

          v.

HOME FASHIONS INTERNATIONAL, LLC,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. David C. Keesler,
Magistrate Judge. (5:10-cv-00133-DCK)


Submitted:   June 27, 2013                    Decided:   July 8, 2013


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas Stevens, STARR, GERN, DAVISON & RUBIN, P.C., Roseland,
New Jersey, for Appellant.    Paul E. Culpepper, YOUNG, MORPHIS,
BACH & TAYLOR, L.L.P., Hickory, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Home Fashions International, LLC (“HFI”), appeals the

magistrate judge’s grant of partial summary judgment to Kenneth

E.   Church     on   his   claim   seeking       unpaid      wages    and    commissions

under the North Carolina Wage and Hour Act (“NCWHA”), N.C. Gen.

Stat. § 95-25.22 (2011).           HFI also challenges the damages award.

We affirm.

               We review de novo an order granting summary judgment.

Robinson v. Clipse, 602 F.3d 605, 607 (4th Cir. 2010).                             Summary

judgment shall be granted when “there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a

matter    of    law.”      Fed.    R.   Civ.     P.    56(a).        “At    the    summary

judgment stage, facts must be viewed in the light most favorable

to the nonmoving party only if there is a genuine dispute as to

those    facts.”        Scott     v.    Harris,       550    U.S.    372,    380   (2007)

(internal quotation marks omitted).

               Summary judgment should be granted unless a reasonable

jury    could    return    a    verdict    for    the       nonmoving      party   on   the

evidence presented.            Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 249-50 (1986).            An otherwise properly supported motion for

summary judgment will not be defeated by the existence of any

factual dispute; only disputes over facts that might affect the

outcome of the suit under governing law will properly preclude

summary judgment.          Id. at 248-49.             “Conclusory or speculative

                                           2
allegations       do     not   suffice,      nor    does    a    mere     scintilla   of

evidence in support of” the nonmoving party’s case.                         Thompson v.

Potomac    Elec.       Power   Co.,    312   F.3d    645,   649      (4th   Cir.   2002)

(internal quotation marks omitted).

            HFI first contends that Church was not entitled to

raise claims under N.C. Gen. Stat. § 95-25.22 because he was not

an HFI “employee,” but, instead, was hired as an independent

contractor.       N.C. Gen. Stat. § 95-25.2(4).             In North Carolina,

     [a]n independent contractor is defined . . . as one
     who exercises an independent employment and contracts
     to do certain work according to his own judgment and
     method, without being subject to his employer except
     as to the result of his work.     Where the party for
     whom the work is being done retains the right to
     control and direct the manner in which the details of
     the   work  are   to be   executed,  however,   it  is
     universally held that the relationship of employer and
     employee is created.

Youngblood v. N. State Ford Truck Sales, 364 S.E.2d 433, 437

(N.C.     1988)        (internal      citations     omitted).             Circumstances

suggestive        of     an    individual’s        status       as   an     independent

contractor include whether

     [t]he person employed (a) is engaged in an independent
     business, calling, or occupation; (b) is to have the
     independent use of his special skill, knowledge, or
     training in the execution of the work; (c) is doing a
     specified piece of work at a fixed price or for a lump
     sum or upon a quantitative basis; (d) is not subject
     to discharge because he adopts one method of doing the
     work rather than another; (e) is not in the regular
     employ of the other contracting party; (f) is free to
     use such assistants as he may think proper; (g) has
     full control over such assistants; and (h) selects his
     own time.

                                             3
McCown      v.    Hines,      537   S.E.2d      242,       244    (N.C.       Ct.       App.    2000).

Although no single factor is controlling, nor must all factors

be present or in agreement, there are “four principal factors

generally        recognized         as   demonstrating            the     right         to     control

details of the work:                (1) method of payment; (2) the furnishing

of equipment; (3) direct evidence of exercise of control; and

(4) the right to fire.”               Youngblood, 364 S.E.2d at 439.

                 After a careful review of the record, we conclude that

the magistrate judge accurately determined that Church was HFI’s

employee during the period in question.                                 First, HFI has not

produced any authority to support its contention that Church’s

act    of   assigning         his    right    to      payment       under      his       employment

agreement        with   HFI     categorically           precludes         Church’s            recovery

under the NCWHA.           Further, consideration of the factors outlined

in    McCown      clearly      indicates      that      Church          was    HFI’s         employee.

Church      worked      exclusively        for       HFI     on     a    regular         basis       for

eighteen months and did not hold himself out as a contractor or

independent        businessman.           See        Youngblood,         364     S.E.2d        at    439

(fact that plaintiff did not hold himself out as contractor or

engage      in     other      contract       work       indicated         that          he     was    an

employee).          During      that     time,       HFI     paid       Church      a    guaranteed

$11,000 per month, regardless of the work he completed, plus

commission        on    his    sales,     thus        also       suggesting         his      employee

status.      See Capps v. Se. Cable, 715 S.E.2d 227, 234 (N.C. Ct.

                                                 4
App. 2011) (payment based on time is a strong indication of

employee   status       while     payment       based    on     completed        projects

indicates independent contractor status; payment on a piece-work

or commission basis is consistent with either).

           Moreover,       HFI     provided      Church       with     an     office    and

reimbursed his various business-related expenses, some of which

had to be pre-approved by HFI.                  See Youngblood, 364 S.E.2d at

438 (“[W]hen valuable equipment is furnished to the worker, the

relationship      is     almost      invariably         that     of       employer      and

employee.”).        Similarly,       Church       was    not     entitled       to     hire

assistants without the consent of HFI, and Church never became

responsible for compensating the sales representatives he hired.

See Lloyd v. Jenkins Context Co., 266 S.E.2d 35, 37 (N.C. Ct.

App. 1980) (individual’s ability to hire assistants only upon

approval of employer indicates employer-employee relationship).

           Most    importantly,          however,       is     the    fact     that     HFI

assigned   Church        an      ever-evolving          and     diverse        range     of

responsibilities        during     his   first       eighteen        months    with     the

company.    Consistent        with   the       broad    terms    of    his     employment

agreement, Church, at the direction of and in collaboration with

HFI executives, assisted in almost every aspect of HFI’s attempt

to expand into furniture manufacturing.                      See Johnson v. News &

Observer Publ’g Co., 604 S.E.2d 344, 347 (N.C. Ct. App. 2004)

(finding   that        plaintiff     was       not     engaged       in     “independent

                                           5
business, calling, or occupation” where he performed function

that     was    integral     to    the    primary    objective      of    employer’s

business).        Consequently, Church was clearly subject to HFI’s

control and was not entitled to independently employ his own

judgment regarding how best to achieve HFI’s goals.                      Cf. McCown,

537 S.E.2d at 244 (individual was independent contractor where

he     rarely    consulted     with      employer    on    how    job    was    to    be

accomplished and chose the manner and means of performing his

tasks, subject only to the specifications of his employer).

               Under such circumstances, the labels the parties used

in Church’s employment agreement and the manner in which HFI

regarded Church for tax purposes are of little consequence.                          See

Capps, 715 S.E.2d at 231 (facts that individual was treated as

independent       contractor       for   tax   purposes,    was   told    he    was    a

subcontractor, and had to carry his own workers compensation

insurance did not control his employment status because they

simply         indicated     employer’s         preference        regarding          the

characterization of the relationship); Lloyd, 266 S.E.2d at 37

(evidence       regarding    the    employment      relationship    that       in    fact

existed controls, not the parties’ intentions or the labels they

ascribe to themselves).              Accordingly, we conclude that Church

was correctly regarded as an “employee” under N.C. Gen. Stat.

§ 95-25.22.



                                           6
               We also find no merit in HFI’s contention that its

obligations       to     Church       under        the     terms       of       his     employment

agreement were settled by accord and satisfaction.                                    Although HFI

did not raise this specific issue below, the magistrate judge

properly       found    that       there     is       no   evidence         that      the    parties

reached an arrangement regarding Church’s compensation that may

have    satisfied       or    supplanted          their     original         agreement.           See

Moore   v.     Frazier,       305     S.E.2d      562,     564    (N.C.         Ct.    App.    1983)

(“Establishing an accord and satisfaction defense . . . requires

evidence . . . that shows the unequivocal intent of one party to

make    and     the     other       party    to        accept     a        lesser      payment     in

satisfaction . . . of a larger claim.” (internal quotation marks

omitted)).

               Last,    HFI     alleges      several        errors         in    the    magistrate

judge’s calculation of Church’s damages.                              Although HFI did not

specifically      assert        its      arguments         below,      we       find    no    error.

Universal Furniture Int’l, Inc. v. Collezione Europa USA, Inc.,

618 F.3d 417, 427 (4th Cir. 2010) (“A court’s calculation of

damages is a finding of fact and therefore is reviewable only

for    clear    error,       but    to     the    extent      those         calculations         were

influenced       by     legal       error,       review      is       de     novo.”      (internal

quotation       marks     omitted)).              The      magistrate           judge       properly

awarded Church the six months of unpaid wages he was due under

the terms of his employment agreement with HFI and there is no

                                                  7
indication that the award of liquidated damages, under N.C. Gen

Stat. § 95-25.22(a1), constituted an abuse of discretion.                      See

Kornegay v. Aspen Asset Grp., LLC, 693 S.E.2d 723, 742 (N.C. Ct.

App.   2010)    (trial    court    has   discretion      to   award    liquidated

damages   even    where    evidence      suggests      employer’s     good   faith

violation of NCWHA).

           Accordingly, we affirm the grant of summary judgment

to Church and the denial of HFI’s motion for reconsideration.

We   dispense    with    oral   argument     because    the   facts    and   legal

contentions     are   adequately    presented    in     the   materials      before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         8